   Case 3:20-cv-00065-DHB-BKE Document 13 Filed 01/06/21 Page 1 of 2




                                                                                     rll. ED
                      IN THE UNITED STATES DISTRICT COURT                     U.S. DISTRICT COURT
                                                                                 AUGUSTA DIV.
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                              ZOZl JAN-b All: 52
                                    DUBLIN DIVISION
                                                                            vLEh).    :~fccl
SHERWIN S. PERICINS,                          )                                  so. Disr. u^^A:
                                              )
              Plaintiff                       )

       V.                                     )           CV 320-065
                                              )
ANTONIO CALDWELL, Warden;                     )
JAMES BLAIR, Deputy Warden;                   )
FAIRVIEW PARK HOSPITAL;                       )
KENNETH COWENS; BILLY                         )
McKenzie, inmate; JAMES MITCHEL,              )
Inmate; UNIT MANAGER GIBBONS;                 )
PA OLIVER; HALL, Director of Nursing;         )
LATISHA FRANKLIN, Deputy Warden;              )
TIMOTHY C. WARD, Commissioner;                )
MEDICAL COLLEGE OF GEORGIA;                   )
UNIT MANAGER JACKSON; JOHNSON                 )
MESSER, Deputy Warden; CHIEF                  )
COUNSELER BRAGG; and ALFRED                   )
LUNDY, Inmate,                                )
                                              )
              Defendants.                     )


                                          ORDER


       After a careful, ck novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation C'R&R”), to which objections have been Hied. (Doc.

no. 12). The Magistrate Judge recommended dismissing the case without prejudice because

Plaintiff has three strikes under 28 U.S.C. § 1915(g) and as a sanction for Plaintiff providing

dishonest information about his filing history. ISee doc. no. 8.) In his objections, Plaintiff

asserts he did not intend to proceed in forma pauperis (“IFP”). (Doc. no. 12, p. 1.)
   Case 3:20-cv-00065-DHB-BKE Document 13 Filed 01/06/21 Page 2 of 2




However, Plaintiff never paid the initial filing fee, despite clearly being aware of his

obligation to do so. (Id., at 2.) Rather than paying the filing fee. Plaintiff now requests the

Court allow the case to proceed and send an Order to the business department at Johnson

State Prison ordering them to pay the filing fee. (Id.) The Court declines to do so. As stated

in the Magistrate Judge’s R&R, if Plaintiff wishes to proceed with the claims raised in this

lawsuit, he must initiate a new lawsuit, which would require submission of a new complaint.

(Doc. no. 8, p. 6 (citing Dupree v. Palmer. 284 F.3d 1234, 1236 (11th Cir. 2002).)

          Additionally, Plaintiff concedes he filed the undisclosed cases identified in the

Magistrate Judge’s R&R, but asks the Court to excuse his mistakes. (Doc. no. 12). As the

case law cited in the R&R makes clear, failing to disclose prior filing history will not be

tolerated, and the Eleventh Circuit has repeatedly approved of dismissing a case without

prejudice as a sanction. (See doc. no. 8, pp. 4-5.) Should Plaintiff decide that he wants to

pursue his claims in the future, nothing in this Order adopting the recommendation for

dismissal puts any additional restrictions on Plaintiffs future filing activities beyond those

already in place for any prisoner filing a new case in federal court.

          Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS the Report

and Recommendation of the Magistrate Judge as its opinion, DENIES Plaintiffs request to

proceed IFP,(doc. no. 2), DISMISSES this action without prejudice, and CLOSES this civil

action.

          SO ORDERED this             day of January, 2021, at Augusta, Georgia.




                                            UNITED STATES^ISTRICT JUDGE


                                               2
